Citation Nr: 0120713	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  99-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He was a prisoner of war of the German Government from 
November 1944 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for service 
connection for the veteran's cause of death.  She timely 
filed a notice of disagreement and substantive appeal, and 
her appeal was forwarded to the Board.  


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied the 
appellant's claim for service connection for the veteran's 
cause of death.  She did not file an appeal of this decision.  

2.  In support of her application to reopen her claim for 
service connection for the veteran's cause of death, the 
appellant has submitted evidence not previously of record 
that must be considered in order to fairly decide the merits 
of the claim.  



CONCLUSION OF LAW

1.  The appellant has submitted new and material evidence 
with which to reopen her claim for service connection for the 
veteran's cause of death.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A VA general medical examination was afforded the veteran in 
1948.  He reported some history of respiratory complaints, 
generally involving gagging and coughing, but no chest 
pathology was observed upon physical examination.  No 
cardiovascular disabilities were noted at that time.  

The veteran was afforded a prisoner of war medical 
examination in 1985.  Final diagnoses included hypertension 
and an asymptomatic left carotid bruit.  

The veteran died on April [redacted], 1994 at the age of 77.  On the 
death certificate, the manner of death was listed as 
"natural."  Statements from the appellant confirm that the 
veteran died at home.  At the time of his death, the veteran 
had been awarded service connection for mixed psychoneurosis, 
bronchitis, pharyngitis, and bilateral pes planus.  

Treatment records reveal that the veteran entered the 
hospital in March 1994 complaining of acute shortness of 
breath.  He was diagnosed with acute congestive heart 
failure, and was noted to have a history of multiple prior 
myocardial infarctions, arteriosclerotic heart disease, and 
renal insufficiency.  A history of tobacco use was also 
noted.  He was treated and released by the end of March 1994.  

The appellant, the veteran's widow, filed a claim in June 
1994 for dependency and indemnity compensation benefits, to 
include service connection for the veteran's cause of death.  
Service connection for the veteran's cause of death was 
denied by the RO that same month.  The appellant did not 
initiate a timely appeal.  

The appellant subsequently filed a June 1999 application to 
reopen her claim for dependency and indemnity compensation 
benefits.  In support of her claim, she submitted an August 
1999 written statement from Dr. C.W.M., M.D., a private 
physician who treated the veteran for several years in the 
late 1980's.  Dr. M. stated that cardiac disease is 
"certainly much more frequent" in those who have 
experienced stress, such as being interned as a prisoner of 
war.  However, the doctor could not be sure, in the veteran's 
specific case, how much of a causal role his prisoner of war 
experiences played in his subsequent cardiovascular 
disability and ultimate cause of death.  

A September 1999 statement was also received from L.M., the 
veteran's son.  L.M. stated that the veteran was never one to 
complain, but L.M. could clearly see that the veteran had 
several disabilities related to his wartime service, 
including recurrent leg problems and chest pain.  

B.M., the veteran's daughter, also filed an October 1999 
statement in support of the appellant's claim.  She was told 
by the veteran's sister that when he returned home from 
service, he looked totally different.  He was thin and weak, 
and his limbs were swollen and nearly immobile.  It took 
weeks of rest for him to recover and put on weight.  Such 
trauma would obviously have a lasting impact on the veteran's 
physical health for the rest of his life.  

Another medical opinion statement, dated October 1999, was 
received in support of the appellant's claim.   This letter 
was authored by Dr. D.W.T., M.D., who had treated the veteran 
for heart problems from 1993 to 1994.  Dr. T. first confirmed 
that the veteran died due to complications of heart disease 
arising from atherosclerotic cardiovascular disease.  Second, 
the doctor stated that there was a "good possibility" that 
the veteran's malnutrition as a prisoner of war could have 
adversely affected his cardiac status.  Additionally, the 
"extreme stress" endured by the veteran as a prisoner of 
war put him at a higher risk of developing heart disease.  
Other risk factors noted by Dr. T included the veteran's age 
and his lifelong history of tobacco use.  Dr. T. concluded 
that it was "likely" that the veteran's service as a 
prisoner of war contributed to the development of cardiac 
disease.  

In a November 1999 rating decision, the RO denied the 
appellant's claim for service connection for the veteran's 
cause of death.  The appellant's notice of disagreement was 
received in December 1999, and she was afforded a December 
1999 statement of the case.  Her VA Form 9 was also received 
in December 1999.  

The appellant testified at a personal hearing before RO 
hearing personnel in October 2000.  She testified that the 
veteran was a very private person and did not discuss his 
experiences during the war; however, it was clear to her that 
his experiences as a prisoner of war adversely affected him, 
and may have played a role in his fatal cardiovascular 
disease.  

In a second letter, received in November 2000, Dr. C.W.M. 
again offered his medical opinion regarding the veteran's 
cause of death.  First, Dr. M. noted that it was 
"difficult" for him to comment on any cardiovascular 
symptoms which may or may not have existed during the 
veteran's time as a prisoner of war.  Nevertheless, Dr. M. 
could confirm that the veteran had coronary heart disease 
which ultimately resulted in the veteran's death.  

A VA medical opinion statement was obtained from a VA 
physician in December 2000.  The VA examiner reviewed the 
file and concluded that there was "no clear indication" the 
veteran's service as a prisoner of war contributed to the 
development of any subsequent heart disability.  The doctor 
found no evidence of beri-beri heart disease, thiamine 
deficiency, or any similar impairment during the veteran's 
time as a prisoner of war.  Instead, a lifelong history of 
tobacco use was identified as the chief culprit in the 
veteran's ultimately fatal coronary artery disease.  The 
doctor also concluded that it was "less than likely" that 
the veteran's cardiovascular disability was the result of 
stress experienced as a prisoner of war, or his service 
connected psychoneurotic disability.  Also, it was "less 
than likely" that the veteran's cardiovascular disease 
resulted from vitamin deficiency or malnutrition experienced 
during his term as a prisoner of war.  

The RO continued the prior November 1999 denial, and the 
claim was forwarded to the Board.  

Analysis

In a 1994 decision, the RO denied the appellant's claim for 
service connection for the veteran's cause of death.  In the 
absence of a timely appeal, this RO decision is final and may 
only be reopened if new and material evidence is added to the 
record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).  

Because the record shows that the RO previously and finally 
denied service connection in June 1994 for the veteran's 
cause of death, the current claim may therefore be considered 
on the merits only if new and material evidence has been 
received since the time of the last final decision.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  The question 
of whether new and material evidence goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

As a preliminary matter, the United States Court of Appeals 
for Veterans Claims (Court) (formerly known as the United 
States Court of Veterans Appeal) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he or she has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  Unless no prejudice results, 
the matter must be remanded to the RO.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2000).  In the 
present case, the RO has listed the issue as service 
connection for the veteran's cause of death, which fails to 
note the need to reopen the appellant's claim, due to the 
previous and final June 1994 denial.  However, for the 
reasons discussed below, the Board concludes that the 
appellant has met this preliminary requirement for 
reconsideration of her claim, and, in light of this 
determination, a remand on this question is not required 
because the appellant has not been prejudiced therein.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative of the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of her application to reopen, the appellant has 
submitted private medical opinion statements.  Because at 
least some of this additional evidence is new and material, 
the appellant's application to reopen her claim must be 
granted.  

At the time the appellant's claim for service connection for 
the veteran's cause of death was originally denied, no 
medical nexus was found between the veteran's experiences as 
a prisoner of war, and the residuals thereof, and his 
ultimately fatal cardiovascular disease.  Since that time, 
the appellant has provided competent medical statements from 
Drs. C.W.M. and D.W.T., both of whom treated the veteran 
prior to his death.  Both doctors suggest the possibility of 
a medical nexus between the veteran's malnutrition/stressful 
experiences during captivity, and his later congestive heart 
problems.  Because such statements were received only 
recently, they are new; that is, they were not of record at 
the time of the original denial.  Additionally, these medical 
opinion statements are not cumulative and redundant of 
previously presented evidence, as they address the issue of 
whether the veteran's cause of death was related to his time 
as a prisoner of war.  For this reason, this evidence is new, 
as defined by 38 C.F.R. § 3.156 (2000).  Also, by addressing 
an issue which served as the basis of the prior denial, these 
records are material.  That is because when the veteran's 
claim was initially denied, the RO concluded that no medical 
nexus existed between the veteran's status as a prisoner of 
war and his cause of death.  The appellant has since provided 
competent medical evidence, from both private sources, 
confirming the possibility of such a nexus.  Thus, this 
evidence is likewise material to the claim, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the appellant's service connection claim for the 
veteran's cause of death is new and material, and therefore, 
this issue may be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


ORDER

The appellant having submitted new and material evidence, her 
application to reopen her previously-denied claim for service 
connection for the veteran's cause of death is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant's claim for service connection for the 
veteran's cause of death having been reopened, it follows 
that it should be considered on the merits.  However, the 
record, as presented to the Board, does not appear to be 
complete, as the veteran's terminal treatment records have 
not yet been obtained.  The death certificate indicates the 
veteran died on April [redacted], 1994, but the most recent medical 
records date only to April 8, 1994.  The record contains 
neither any emergency treatment records or an autopsy report, 
if any.  As such records are clearly relevant to the 
appellant's claim, they must be obtained prior to any final 
adjudication by the Board.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law.  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist the veteran 
and provide the veteran with notice of the evidence required 
to substantiate his claim.  In particular, the VA is required 
to make reasonable efforts to obtain relevant evidence, 
including private medical records, identified by the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO must assure that all development required 
under the Veterans Claims Assistance Act is completed.

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder including, but not 
limited to, the veteran's medical 
treatment records at the time of death.  
The appellant should be asked to submit 
the names and addresses of all private 
doctors from whom the veteran received 
medical treatment during his lifetime 
which are not yet of record.  She should 
also be asked to submit authorization for 
the release of those records.  In 
particular, the appellant should be 
requested to submit the name of the 
physician who declared the veteran 
deceased, and signed the death 
certificate.  Such records should then be 
obtained and associated with the claims 
folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  If the 
RO determines any additional medical 
development is required by the VCAA, such 
should be accomplished at this time.  Any 
binding and pertinent court decisions that 
are subsequently issued should also be 
considered.  

3.  After completion of all requested 
development, the RO should review the 
appellant's claim.  If the actions taken 
remain adverse to the appellant, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 



